          Case 3:18-cv-03748-JCS
           Case:                   Document
                 18-17241, 04/18/2019,        136 Filed
                                       ID: 11269169,    04/18/19
                                                     DktEntry:     Page 11 of
                                                               10, Page    of 11




                      UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          APR 18 2019
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
TATYANA EVGENIEVNA                                No.    18-17241
DREVALEVA,
                                                  D.C. No. 3:18-cv-03748-WHA
                  Plaintiff-Appellant,            Northern District of California,
                                                  San Francisco
 v.
                                                  ORDER
UNITED STATES DEPARTMENT OF
VETERANS AFFAIRS; ROBERT
WILKIE, United States Secretary of
Veterans Affairs,

                  Defendants-Appellees.

Before:        McKEOWN, BYBEE, and OWENS, Circuit Judges.

      The district court certified that the appeal is frivolous and revoked

appellant’s in forma pauperis status. See 28 U.S.C. § 1915(a). On December 4,

2018, the court ordered appellant to explain in writing why this appeal should not

be dismissed as frivolous. See 28 U.S.C. § 1915(e)(2) (court shall dismiss case at

any time, if court determines it is frivolous or malicious).

      Upon a review of the record and the response to the court’s December 4,

2018 order, we conclude this appeal is frivolous. We therefore deny appellant’s

motion to proceed in forma pauperis (Docket Entry No. 8) and dismiss this appeal

as frivolous, pursuant to 28 U.S.C. § 1915(e)(2).

      DISMISSED.
